Exhibit 10.2

 
Amendment Number 1 (this "Amendment") dated October 14, 2009 to License
Agreement (the "License Agreement") made as of October 14, 2009 by and between
Global Resource Corporation as Licensor (hereinafter called "Licensor"), a
Nevada corporation having a principal place of business at 1000 Atrium Way,
Suite 100, Mount Laurel, New Jersey 08054 and Universal Alternative Fuels, Inc.,
as Licensee (hereinafter called "Licensee"), a Nevada corporation having a
principal place of business at 1400 Old Country Road, Suite 206, Westbury, NY
11590.
 
RECITALS:
 
A.           Licensor and Licensee have entered into the License Agreement. The
Licensor and Licensee also have entered into the security agreement dated as of
October 14, 2009 (the "Security Agreement") and the Purchase Order dated as of
October 14, 2009 (the "Purchase Order").
 
B.           The parties desire to amend the License Agreement, the Security
Agreement and the Purchase Order (together the "Agreements") in the manner
specified in this Amendment.
 
C.           Capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the respective agreements in which they
appear.
 
NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.           Effective Date of Agreements. The effective date of each of the
Agreements shall be October 14, 2009 for all purposes including, but not limited
to, the commencement of the calculation of all time periods described in the
License Agreement. All other references in any of the Agreements to "October 5"
shall be deemed amended to refer to "October 14."
 
2.           Amendment of Article XI.  As currently written Article XI of the
License Agreement reads as follows:
 
"This License Agreement shall not be assigned by either party without the prior
written consent of the other Party hereto; provided, however, that a change of
control of the Licensee, or its Reorganization with or into a public company as
provided in Article V, regardless of the form of the Reorganization, shall not
be deemed an assignment for purposes of this License Agreement."
 
As amended Article XI shall read as follows:
"This License Agreement may be assigned by Licensee without the consent of the
Licensor; provided, that (i) Licensee gives prior written notice of the
assignment to Licensee, and (ii) the assignee agrees to assume and be bound by
the obligations of Licensee under this License Agreement. Notwithstanding any
such assignment, Licensor shall have the same participation rights in assignor
or assignee, as the case may be, in connection with any Reorganization that
precedes, accompanies or follows any such
 

 
 

--------------------------------------------------------------------------------

 

 
assignment or successive assignments by Licensee or any successor. For all
purposes hereunder, a change of control of the Licensee, or its Reorganization
with or into a public company as provided in Article V, regardless of the form
of the Reorganization, shall be deemed an assignment for purposes of this
License Agreement:
 
3.           Ratification. Except as specifically amended in this Amendment,
Licensor and Licensee expressly ratify and reconfirm the terms and conditions of
each of the Agreements as fully and completely as if incorporated in their
entirety in this Amendment.
 
IN WITNESS WHEREOF, Licensor and Licensee have executed and delivered this
Amendment as of this 14th day of October 2009 by their duly authorized
representatives.
 



 
Global Resource Corporation
         
By:
/s/ Peter A. Worthington      
Peter A. Worthington, CEO
            Universal Alternative Fuels, Inc.            
By:
       
Greg Goldberg, President
 

 
 
 

 
2

--------------------------------------------------------------------------------

 

 
assignment or successive assignments by Licensee or any successor. For all
purposes hereunder, a change of control of the Licensee, or its Reorganization
with or into a public company as provided in Article V, regardless of the form
of the Reorganization, shall be deemed an assignment for purposes of this
License Agreement:
 
3.           Ratification. Except as specifically amended in this Amendment,
Licensor and Licensee expressly ratify and reconfirm the terms and conditions of
each of the Agreements as fully and completely as if incorporated in their
entirety in this Amendment.
 
IN WITNESS WHEREOF, Licensor and Licensee have executed and delivered this
Amendment as of this 14th day of October 2009 by their duly authorized
representatives.
 



 
Global Resource Corporation
         
By:
       
Peter A. Worthington, CEO
            Universal Alternative Fuels, Inc.            
By:
/s/ Greg Goldberg      
Greg Goldberg, President
 

 
 

 
 
3

--------------------------------------------------------------------------------

 
